UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1062



WILLIAM M. LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


UGLY DUCKLING CAR SALES; COMMONWEALTH         OF
VIRGINIA, HENRICO COUNTY; HANOVER COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-741-3)


Submitted:   April 14, 2003                    Decided:   May 1, 2003


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Lewis, Jr., Appellant   Pro Se. Jay Owen Millman, BRENNER,
DOHNAL, EVANS & YOFFY, Richmond,   Virginia; James Thomas Moore, III,
COMMONWEALTH ATTORNEY’S OFFICE,     Richmond, Virginia; Jeremy David
Capps, HARMAN, CLAYTOR, CORRIGAN   & WELLMAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William M. Lewis, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Lewis v.

Ugly Duckling Car Sales, No. CA-02-741-3 (E.D. Va. Dec. 12, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2